Citation Nr: 1220210	
Decision Date: 06/08/12    Archive Date: 06/20/12

DOCKET NO.  09-49 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to an evaluation in excess of 70 percent, prior to June 4, 1996, for an acquired psychiatric disorder, currently diagnosed as schizoaffective disorder, to include based on individual unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel



INTRODUCTION

The Veteran served on active duty from February 1973 to January 1974.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  


FINDINGS OF FACT

1.  Beginning on February 9, 1996, the Veteran's service-connected acquired psychiatric disorder rendered him unable to secure and follow a substantially gainful occupation.  

2.  Prior to February 9, 1996, the Veteran had secured and was following a substantially gainful occupation.  

3.  Prior to February 9, 1996, manifestations of the Veteran's service-connected acquired psychiatric disorder did not result in more than severe impairment of social and industrial adaptability.  


CONCLUSION OF LAW

The criteria for a 100 percent evaluation for an acquired psychiatric disorder, currently diagnosed as schizoaffective disorder, have been met for the period beginning on February 9, 1996, but no earlier.  38 U.S.C.A. §§ 1155, 5110(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.400(o)(1), 4.1, 4.2, 4.7, 4.10, 4.21 (2011); §§ 4.16(c), 4.132 Diagnostic Code 9205 (1996).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  For service-connection claims, this notice must address the downstream elements of disability rating and effective date.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran's claim that ultimately led to this appeal was received and initially denied by the RO prior to enactment of the VCAA.  In such cases, VA does not err by not providing pre-initial adjudication notice; however, the claimant is entitled to proper notice and subsequent readjudication of his claim.  See Pelegrini, 18 Vet. App. at 120.  

Here, a 100 percent evaluation has been assigned for disability due to the Veteran's acquired psychiatric disorder, effective June 4, 1996.  The only dispute is with whether that rating should be effective earlier than June 4, 1996.  The Veteran's representative has contended that the 100 percent rating should extend back to February 9, 1996.  The Veteran does not contest the date of grant of service connection or any other matter.  Hence, the only notice that matters in this case is notice as to assignment of disability ratings and effective dates.  Adequate notice with regard to these elements was provided to the Veteran in a March 2006 letter.  The claim has been readjudicated since that notice letter was sent; indeed, service-connection was granted in the 2008 rating decision on appeal.  

VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of service and other pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO has obtained the Veteran's service and VA treatment records, records of his disability claim with the Social Security Administration (SSA), records from private treatment providers, and a statement from his last employer.  

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

There have been numerous VA examinations provided in this case.  What is at issue is whether his only service-connected disability rendered him unemployable or resulted in total social and industrial inadaptability prior to June 4, 1996.  There is sufficient competent medical evidence of record to make a decision on this issue so VA has no duty to provide an additional examination or obtain an expert opinion.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist under the VCAA.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


II.  Disability Evaluation- Factual Background

Service connection was established for an acquired psychiatric disorder in the December 2008 rating decision on appeal.  In that decision, the RO assigned a 50 percent evaluation effective August 7, 1995.  The Veteran, through his representative, initiated an appeal of that decision by filing a notice of disagreement in April 2009, asserting "that he is entitled to a higher initial rating from the date of his original claim, August, 7, 1995."  In a June 2011 decision, the RO increased the evaluation to 70 percent effective August 7, 1995 and to 100 percent effective June 4, 1996.  The only disability for which service connection has been established is the psychiatric disability.  In argument submitted in August 2011, the Veteran's representative asserted that the TDIU should be effective February 9, 1996 rather than June 4, 1996.  

The Veteran's representative points to the Veteran's SSA disability records to support his contention that the effective date of a total rating should be February 9, 1996.  SSA records include a November 1996 determination that, pursuant to the Social Security Act, the Veteran's disability began on February 9, 1996.  Listed on that determination is a primary diagnosis of schizoaffective disorder, paranoid type, and the secondary diagnosis of disorders of the back, discogenic and degenerative.  

VA treatment records document that the Veteran was admitted for inpatient treatment in July 1995.  A psychosocial assessment documents his report of becoming more paranoid and being unable to perform his job.  His condition improved over the course of the hospitalization and at August 1995 discharge his psychiatrist advised him to return to his job on a part time trial basis.  

On February 12, 1996 he was readmitted to the VA Medical Center (VAMC) complaining of psychiatric symptoms and reporting that he had been unable to work for the previous two months.  He reported auditory hallucinations and difficulty sleeping.  The discharge summary indicates that since his July / August 1995 hospitalization he had been seen in the Mental Hygiene Clinic three times, the last time in September 1995.  During the hospital course his condition improved.  He requested discharge on March 4, 1996 so that he could return home and apply for disability benefits.  The discharge summary includes a section addressing employability in which a psychiatrist stated that the Veteran was unable to perform at his job due to his psychiatric symptoms.  She stated that although the medications had been helpful, his decompensations had become more frequent and he was unable to handle the stresses of his job.  She stated that in her clinical opinion even though he had shown some progress, he was unable to return to work because of his psychiatric limitations.  

A report of a May 1996 assessment by "I.R.," Ph.D., apparently for SSA disability purposes, is associated with the claims file.  He reported that the Veteran last worked as a housekeeping aid at the VAMC from 1992 to February 1996.  

There are VA outpatient treatment notes following his March 1996 discharge.  Those provide no indication that he returned to work.  A March 4, 1996 note documents that the Veteran decided to return to his home rather than a VA domiciliary.  A May 1996 treatment note documents that he was not seen as employable and certainly not able to return to his job.  

Of record is a VA Form 21-4192, filled out by the Veteran's previous employer in August 2009.  This documents that the Veteran worked for a VAMC as a housekeeping worker with employment beginning in December 1992 and ending on June 3, 1996.  The amount earned during the preceding 12 months from the date employment ended is listed.  Time lost during those 12 months is listed as unknown.  Number of hours worked is listed as 40 per week, with the last date worked as March 15, 1996.  The employer stated that he retired due to disability.  


II.B.  Law and Analysis

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21

Regulations regarding total disability ratings based on individual unemployability and disability ratings for psychiatric disorders were as revised in October 1996.  Generally, where the rating assigned is on appeal and the rating criteria have been amended during the course of the appeal, the Board considers both the former and the current schedular criteria because, should an increased rating be warranted under the revised criteria, that award may not be made effective before the effective date of the change.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); see also VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 (April 10, 2000).  As the period of interest in this case is prior to the October 1996 revision, the applicable regulations are those that were in effect prior to the October 1996 revision.

Although there have been revisions to other regulations and statutes cited in this decision since 1996, none of those revisions have been to subsections relied on in this decision.  

A TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service- connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a)(1996).  However, prior to October 1996, the provisions of subsection (a) of § 4.16 were not for application in cases in which the only compensable service-connected disability was a mental disorder assigned a 70 percent evaluation, and such mental disorder precludes a veteran from securing or following a substantially gainful occupation.  38 C.F.R. § 4.16(c) (1996).  In such cases, the mental disorder shall be assigned a 100 percent schedular evaluation under the appropriate diagnostic code.  Id.  

The RO has assigned Diagnostic Code 9211, for schizoaffective disorder, for the Veteran's disability on appeal.  Diagnostic Code 9211 is listed in the current Rating Schedule as a psychotic disorder.  38 C.F.R. § 4.130 (2011).  In 1996, the General Rating Formula for Psychotic Disorders specified that a 100 percent rating was to be assigned for active psychotic manifestations of such extent, severity, depth, persistence or bizarreness as to produce total social and industrial inadaptability.  38 C.F.R. § 4.132 (1996).  A 70 percent rating was to be assigned where there was lesser symptomatology such as to produce severe impairment of social and industrial adaptability.  Id.  The diagnostic code for schizoaffective disorder at that time was Diagnostic Code 9205.  

In general, the effective date of an award based on an original claim or a claim reopened after final adjudication, shall be fixed in accordance with the facts found, but shall not be earlier than the receipt of application therefor.  38 U.S.C.A. § 5110(a).  Disability ratings assigned pursuant to a claim of entitlement to service connection are assigned effective the date of claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o)(1).  

The Board has considered the Veteran's representative's argument that because the SSA has determined that the Veteran was totally disabled as of February 9, 1996, VA should make the same determination.  However, the Board is not required to reach the same conclusion as the SSA because the statutes and regulations governing the VA adjudications are substantially different from those governing SSA adjudications.  See Masors v. Derwinski, 2 Vet. App. 181, 188 (1992).  In the instant case, the Board does reach the same conclusion but does so based on an analysis under VA regulations.  

Although the VAMC, the Veteran's employer from 1992 to 1996, has indicated that he did not retire on disability until June 1996, the VAMC also indicated that the last day that he worked was March 15, 1996.  It does not appear from the VA treatment records that he ever returned to substantially gainful occupation following his February 12, 1996 hospital admission.  The medical evidence from his hospitalization and the subsequent outpatient treatment records place the evidence at least in equipoise as to whether he was able to follow substantially gainful employment at any time after February 12, 1996.  It appears, from all evidence of record, that the Veteran's service-connected psychiatric disability rendered him unable to secure and follow substantially gainful employment just prior to the date of his hospital admission on February 12, 1996.  It is noted that February 9, 1996 was a Friday and the Veteran presented for admission to the VAMC on the following Monday.  

The Board has taken into consideration that the VA Form 21-8192 shows that the last day he worked was March 15, 1996.  However, it is reasonable for the Board to find that this was merely the last day of a pay period following his discharge from inpatient care.  In that regard, March 4, 1996, the date of the Veteran's discharge from inpatient treatment was a Monday.  March 15, 1996, the date listed in the Form 21-4192 as the last date that he worked was a Friday.  The Board takes notice that federal civilian pay period number five of that calendar year ran from Sunday March 3, 1996 to Saturday March 16, 1996.  From the statements of the VA psychiatrist at the time of his discharge on March 4, 1996, and the contemporaneous facts just discussed, the Board concludes that by February 12, 1996, the Veteran's service-connected acquired psychiatric disorder rendered him unable to secure and follow a substantially gainful occupation.  Given that this occurred just following his last day of substantially gainful employment on February 9, 1996, the Board resolves reasonable doubt in favor of the Veteran and concludes that that is the date upon which entitlement to a total evaluation under 38 C.F.R. § 4.16(c) arose.  

The preponderance of evidence shows that the Veteran did not meet the criteria for a rating higher than 70 percent prior to February 9, 1996, and, thus, entitlement to a higher rating did not arise until February 9, 1996.  Although he reported that he had not been able to work for the two months prior to his admission in February 1996, the record also shows that he did not seek treatment for this extent of disability until just after February 9, 1996.  That fact, coupled with the date of March 15, 1996 listed by his employer as the last day he worked has been weighed against his report at admission on February 12, 1996 that he was unable to work for the previous two months.  Taking into consideration the other contemporaneous evidence, his report is reasonably interpreted by the Board as an expression of work difficulty for the previous two months  The Board finds that the documentation from his employer coupled with the date that he sought treatment is entitled to more weight than the Veteran's statement at admission to the hospital on February 12, 1996 as to when he was no longer able to follow a substantially gainful occupation.  

The amount earned in the previous 12 months, as stated on the Form 21-4192 precludes a finding that the employment was other than substantially gainful.  The listing of a 40 hour work week tends to show that, despite the recommendation of his psychiatrist in 1995, he had returned to full time employment after the 1995 discharge from inpatient treatment.  This is evidence against a finding that he was unable to secure and follow a substantially gainful occupation in the period between his 1995 hospital discharge and the February 1996 hospital admission.  

Furthermore, there is no evidence that prior to February 9, 1996 the Veteran had total social and industrial inadaptability.  Rather, the evidence tends to show that prior to February 9, 1996, the Veteran's disability approximated severe social impairment of social and industrial adaptability but did not approximate total social and industrial inadaptability.  Indeed, the evidence shows that even after his hospital discharge in March 1996 he did not suffer from total social inadaptability due to active psychotic manifestations because he returned to the community, and, in the May 1996 assessment, Dr. I.R. noted that the Veteran attended spiritual meetings five nights per week.  

Finally, the Board has considered whether referral for a rating outside of the rating schedule is warranted.  The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  38 C.F.R. § 3.321(b) (2011).  

There are three elements with regard to extraschedular consideration.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008) (explaining the "steps" of extraschedular consideration); Anderson v. Shinseki, 22 Vet. App. 423, 427 (2009) (holding that the "steps" explained in Thun are elements).  

First, the Board or the RO must determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.  If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization; this is the second element.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third element - determining whether justice requires assignment of an extraschedular rating.  Id.

Here, the schedular criteria in place prior to October 1996 provided for a total rating if the Veteran was either unable to follow a substantially gainful occupation due to his service-connected psychiatric disorder or if manifestations of the disorder resulted in total social and industrial inadaptability.  Thus, the schedular criteria contemplated all symptomatology of his service-connected psychosis as it explicitly referred to" active psychotic manifestations."  For these reasons, the Board determines that the first element of the Thun analysis is not met and referral for an extraschedular rating prior to February 9, 1996 is not indicated.

For the reasons stated above, the Board finds that a 100 percent evaluation is warranted for an acquired psychiatric disorder, currently diagnosed as schizoaffective disorder, from February 9, 1996 but that the preponderance of evidence shows that the criteria have not been met for an evaluation higher than 70 percent prior to that date.  Reasonable doubt has been resolved favorably to the Veteran with regard to establishment of a 100 percent evaluation effective February 9, 1996 and there is no reasonable doubt to be resolved as to an evaluation higher 

(CONTINUED ON NEXT PAGE)

than 70 percent prior to that date.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

A 100 percent evaluation is granted for an acquired psychiatric disorder, currently diagnosed as schizoaffective disorder, effective February 9, 1996.  

An evaluation in excess of 70 percent for an acquired psychiatric disorder, currently diagnosed as schizoaffective disorder, is denied for the period prior to February 9, 1996.  



____________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


